Citation Nr: 0910860	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation beyond 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1969 to September 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  That decision 
granted service connection for PTSD and assigned a 50 percent 
evaluation.  The Veteran disagreed with the rating assigned 
and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks a higher initial rating for PTSD, currently 
evaluated as 50 percent disabling.  The record reflects that 
in December 2004, in response to a request for records, the 
RO received a letter from Dr. H. in which he indicated that 
he had been treating the Veteran since October 1999 for 
psychiatric problems.  VA outpatient treatment records show 
that the Veteran reported treatment by Dr. H., and that in 
December 2005, it was noted that he recently changed his 
private psychiatric treatment from Dr. H. to Dr. N.  In May 
2006, it was noted that he was not happy with his present 
private psychiatrist and wished treatment by VA.  It was 
noted that he had been referred by the Vet Center.  It is 
also indicated in the record that the Veteran is treated at 
the Vet Center by D. C. every other week.  While records of 
treatment by Dr. N. from December 2005 to May 2006 are in the 
file, records of the Veteran's treatment from Dr. H. are not 
of record.  Additionally, the records of his ongoing 
treatment at the Vet Center are not in the file.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, in his March 2009 argument, the Veteran's 
representative has requested that the claim be remanded for a 
VA examination.  The Board notes that the Veteran was last 
examined for disability evaluation in June 2006, some two 
years and nine months ago.  Given the long duration of time 
since the VA C&P examination, the Board notes that it may no 
longer provide an accurate picture of the Veteran's current 
degree of disability.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization so as to be able to obtain 
any additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Dr. H.  Records should also be 
obtained from the Vet Center.  

2.  If the Veteran responds, obtain any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After receipt of any additional 
records, schedule the Veteran for a VA 
psychiatric examination in order to 
determine the severity of the Veteran's 
service-connected PTSD.  The claims 
folder should be provided to the examiner 
for review.  All indicated tests, studies 
and interviews should be conducted.  

Following examination of the Veteran, the 
examiner should identify the symptoms, if 
any, and their severity, which the 
Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the 
effect, if any, of the Veteran's PTSD on 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




